DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Vacate Notice 
This action vacates the Office Action mailed on June 30, 2022.
35 U.S.C. 103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al., US 7957349 B2, hereinafter “Kim,” in view of Zhang et al., US 11265749 B2, hereinafter “Zhang.”
Consider claim 1. Kim discloses: 
a method for a user equipment (UE) handover, comprising: 
in response to determining, by a source base station, that one or more base stations meet one or more handover conditions based on a measurement report sent by the user equipment (UE) (see column 7 lines 37-37 and column 9 lines 60-63: Upon receiving a measurement report from a UE in step 705, a source ENB determines in step 710 whether to perform HandOver (HO) based on the measurement report and adjacent cell condition reported by the UE) by a user equipment (UE), determining, by the source base station, whether there is a candidate base station that has completed a handover preparation among the one or more base stations meeting the one or more handover conditions (see column 6 lines 19-22: Conventionally, if the handover is determined, a target ENB 615 performs a HandOver (HO) preparation process, and after the preparation for the handover is completed, the source ENB 610 sends a handover command to the UE 605); and in response to determining that there is a candidate base station that has completed the handover preparation among the one or more base stations meeting the one or more handover conditions, handing over, by the source base station, the user equipment (UE) to the candidate base station meeting the one or more handover conditions (see column 7 lines 19-22: The source ENB 610, after its handover preparation process with the target ENB 615 is completed, sends a handover command to the UE 605 to allow the UE 605 to perform a handover to the target cell in step).
But Kim is silent regarding the handover being for an unmanned aerial vehicle.	
Zhang, however, in related art, discloses a handover for an unmanned aerial vehicle (see column 11 lines 42-64: The handover procedure shown in FIG. 7A is substantially the same as the handover procedure based on the X2 interface in the conventional LTE network, except that in step S701, a source eNB includes the determined range of measured cells (not limited to adjacent cells) in the RRC message (for example, RRCConnectionReconfiguration) to notify the unmanned aerial vehicle UAV, where the range of measured cells includes not only the adjacent cells of the source cell but also other cells (for example, adjacent cells of the adjacent cells) than the adjacent cells). Then, the unmanned aerial vehicle UAV performs a measurement according to the notified range of measured cells, and in step S702, the unmanned aerial vehicle UAV includes measurement results about cells (not limited to the adjacent cells) satisfying a report condition in the range of measured cells in the measurement report (MeasurementReport) to be reported to the source eNB in order for the source eNB to perform a handover decision, including whether to perform a handover and selection of a handover target cell. The operations in the subsequent steps are substantially the same as those in the conventional technology, which are not described in detail herein)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Zhang’s teachings in relation to the claimed invention, thus providing means for reducing interference to regular cellular communication UE by enhancing the unmanned aerial vehicle communication based on the LTE, as suggested by Zhang (see column 1 lines 35-52).
Claim 11 claims a base station to perform the method of claim 1; therefore, similar rejection rationale applies.
Claim 21 claims a non-transitory computer readable storage medium operating in the base station of claim 11 to perform the method of claim 1; therefore, similar rejection rationale applies.
Allowable Subject Matter
Claims 2-10, 12-17, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., base station switching in wireless communications.
US 11250712 B2		US 11218934 B2		US 11076328 B2
US 20210195496 A1	US 10827019 B2		US 10810893 B2
US 20200236573 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 20, 2022